Exhibit 10.1

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made and
entered into this 3rd day of December, 2004 (the “Effective Date”) by and
between Vastera, Inc., a Delaware corporation with its principal place of
business at 45025 Aviation Drive, Dulles, VA  20166 (“Vastera” or the
“Company”), and Timothy A. Davenport (“Davenport” or the “Employee”).

RECITALS

WHEREAS, Employee has been, and is currently, employed by the Company in a
critical managerial position with the Company;

WHEREAS, on February 13, 2004 the Company and Employee entered into that certain
Employment Agreement (the “Employment Agreement”) setting for the basic terms
and conditions of Employee’s employment with the Company; and

WHEREAS, the Company believes it to be in the best interest of the Company to
modify and increase the Severance Amount to be paid to the Employee to provide a
greater incentive to the Employee to remain employed by the Company for a period
of time sufficient to enable the Company to execute upon its long-range business
plans.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.             Term of Employment.  The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending on December 31, 2004 (such time period being referred to as the
“Initial Term”).  This Agreement shall automatically renew in one-year
increments (each such one-year period being referred to as a “Renewal Term”),
unless no later than 90 days prior to the expiration of the Initial Term or any
Renewal Term one Party notifies the other Party in writing of its intention not
to renew for an additional Renewal Term.  The Initial Term and each and all
Renewal Terms are collectively referred to as the “Employment Period”.

2.             Title; Capacity.  The Employee shall serve as President and Chief
Executive Officer of Vastera and as an officer or director of such of Vastera’s
direct or indirect and wholly owned or partially owned subsidiaries as the
duties of the Employee may require from time to time.  The Employee shall be
based at the Company’s headquarters in Dulles, Virginia or such other place
within a 40-mile radius thereof, as may be reasonably requested by the Company.

 

--------------------------------------------------------------------------------


 

The Employee shall be subject to the supervision of, and shall have such
authority as is delegated to him by, the Board of Directors (the “Board”).

The Employee hereby accepts such employment and agrees to undertake the duties
and responsibilities inherent in such position and such other duties and
responsibilities as the Company’s Board shall from time to time reasonably
assign to him.  Except during the Stub Period (defined herein below), the
Employee agrees to devote his entire business time, attention and energies to
the business and interests of the Company during the Employment Period; provided
that for reasonable periods of time each month the Employee may engage in
non-competitive business or charitable activities, such as activities involving,
educational, religious and similar types of organizations, speaking engagements,
membership on the board of directors of such other organizations to which the
Company may from time to time agree, and similar types of activities so long as
such activities do not interfere with the Employee’s responsibilities
hereunder.  The Employee agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company.  The Employee
acknowledges receipt of copies of all such rules and policies committed to
writing as of the Effective Date.

3.             Compensation and Benefits.

3.1           Salary.  Beginning on the Effective Date, the Company shall pay
Employee an annual salary of $350,000 (such amount being referred to as
Employee’s “Base Salary”).  All amounts to be paid to Employee hereunder shall
be paid semi-monthly, or in such other manner that is in accordance with the
Company’s standard payroll practices, prorated for any partial compensation
period.  Such Base Salary shall be subject to upward adjustment thereafter by
the Board or by the Compensation Committee if such duties have been delegated
thereto by the Board.

3.2           Annual Review of Employee’s Aggregate Compensation.  The Board or
the Compensation Committee shall review the Employee’s aggregate compensation no
less frequently than once per annum.  Such reviews shall take into consideration
any changes in the Employee’s duties, responsibilities, increases in the general
and regional cost of living, the Employee’s prior year performance, and such
other factors as the Board or the Compensation Committee shall deem germane to
the review.  Based on the results of such review(s) the Board or the
Compensation Committee may adjust the Employee’s Base Salary, the Employee’s
Annual Bonus, or any combination thereof upward.

3.4             Fringe Benefits.  The Employee shall be entitled to participate
in all benefit programs that the Company has established as of the Effective
Date and such benefit plans as the Company may subsequently establish, modify,
amend, or alter and makes available to its employees, if any, to the extent that
Employee’s position, tenure, salary, age, health and other qualifications make
him eligible to participate.  The Employee shall be entitled to paid leave in
accordance with the Company’s vacation and leave policies.

 

2

--------------------------------------------------------------------------------


 

3.5           Stock Option Plan and Employee Stock Purchase Plan.  The Employee
shall be entitled to participate in the Company’s 2000 Stock Incentive Plan (the
“Option Plan”) and the 2000 Employee Stock Purchase Plan (the “ESPP”).

3.6           Reimbursement of Expenses.  The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of
[his/her] duties, responsibilities or services under this Agreement, upon
presentation by the Employee of documentation, expense statements, vouchers, and
such other supporting information as the Company may request, or as may be
consistent with standard company practices, provided, however, that the amount
available for such travel, entertainment and other expenses may require approval
in advance or may be fixed in advance by the Board.

4.             Employment Termination.  The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

4.1             Expiration of the Employment Period in accordance with Section
1;

4.2             At the election of the Company, “for cause”, immediately upon
written notice by the Company to the Employee.  For the purposes of this Section
4.2, termination for cause shall be deemed to exist upon:

(a)                                        the conviction of the Employee of, or
the entry of a pleading of guilty or nolo contendere by the Employee to, any
crime involving moral turpitude that may reasonably adversely reflect on the
Company or any felony;

(b)                                       willful misconduct in connection with
the Employee’s duties or willful failure to use reasonable effort to perform
substantially his responsibilities in the best interest of the Company
(including, without limitation, breach by the Employee of this Agreement),
except in cases involving the mental or physical incapacity or disability of the
Employee; provided however, that the Board may terminate the Employee’s
employment pursuant to Section 4.2(b) only after the failure by the Employee to
correct or cure, or to commence and continue to pursue the correction or curing
of, such refusals within 30 days after receipt by the Employee of written notice
by the Board of each specific claim of any such misconduct or failure.  The
Employee shall have the opportunity to appear before the Board to discuss such
written notice during such 30-day period.  “Willful misconduct” and “willful
failure to perform” shall not include actions or inactions on the part of the
Employee that were taken or not taken in good faith by the Employee; and

(c)                                        fraud, material dishonesty, or gross
misconduct in connection with the Company perpetuated by the Employee.

 

3

--------------------------------------------------------------------------------


 

4.3           Upon the death or 30 days after the disability of the Employee. 
As used in this Agreement, the term “disability” shall mean the inability of the
Employee, due to a physical or mental disability, for a period of 180 days,
regardless of whether consecutive, during any 360-day period to perform the
services contemplated under this Agreement.  A determination of disability shall
be made by a physician satisfactory to both the Employee and the Company,
provided that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties;

4.4           At the election of the Employee, upon not less than 30 days prior
written notice of termination other than for “good reason” as defined below; or

4.5           At the election of the Company, otherwise than for cause, upon not
less than 10 business days prior written notice or at the election of the
Employee for “good reason” upon not less than 20 business days prior written
notice of termination.  Good reason shall be deemed to exist when there occurs:
(A) a material breach of this Agreement by the Company; (B) any reduction in the
Employee’s level of compensation without the approval of the Employee; or (C) a
transfer of the Employee’s work location for purposes of performing his duties
hereunder to a location that is beyond a 40-mile radius from the Company’s
current headquarters location in Dulles, Virginia.

5.             Effect of Termination.

5.1           Termination for Cause or at the Election of the Employee.  In the
event the Employee’s employment is terminated for cause pursuant to Section 4.2,
or at the election of the Employee pursuant to Section 4.4, the Company shall
pay to the Employee the compensation and benefits otherwise payable to him under
Section 3 through the last day of his actual employment by the Company.

5.2           Termination for Death or Disability.  If the Employee’s employment
is terminated by death or because of disability pursuant to Section 4.3, the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the compensation which would otherwise be payable to the Employee up to
the end of the month in which the termination of his employment because of death
or disability occurs.

5.3           Termination at the Election of the Company or the Employee for
Good Reason.  If the Employee’s employment is terminated at the election of the
Company, otherwise than for cause, or by the Employee for good reason pursuant
to Section 4.5, subject to this Section 5.3, the Company shall pay to Employee
an aggregate severance amount of $950,000 (such amount being referred to as the
“Severance Amount”).  The Severance Amount shall be paid in a single lump sum
amount, and such payment shall be contingent upon the Employee signing a Release
and Waiver Agreement substantially in the form attached hereto as Exhibit A.  In
addition to the Severance Amount, the

 

4

--------------------------------------------------------------------------------


 

Company shall provide Employee with full medical, dental, and vision benefits
through the sixth full month following the date of Employee’s termination.

5.4           Change of Control Event.

In addition to the severance payment obligations set forth in Section 5.3 above,
if

(i)                                 a Change of Control Event (as defined
hereinbelow) occurs and

(ii)                              the Employee’s employment with the Company
following such Change of Control Event is maintained for a period of 3 months
(such 3-month period of time being referred to as the “Initial Retention
Period”),

the Employee shall have the option to terminate his employment without good
reason during the period that commences on the expiration of the Initial
Retention Period described in subcaluse (ii) above and expires 30 days
thereafter (the “Window Period”); provided, however, that the Employee must
deliver to the Company no less than two weeks’ advance written notice of his
election to terminate his employment during the Window Period under this Section
5.4.  Such two-week’s advance notice may be delivered prior to the expiration of
the Initial Retention Period.  If the Employee terminates his employment without
good reason at anytime during the Window Period with the requisite two weeks’
advance written notice, the Company shall be required to pay the Severance
Amount and honor all other terms and conditions of this Agreement.

5.5           Extension of Option Exercise Period; Acceleration of Option
Vesting.

(a)                           Notwithstanding anything to the contrary contained
in the exercise provisions of any of Employee’s existing agreements governing
the granting and exercising of options to purchase shares of the Company’s
Common Stock, irrespective of whether such options are incentive stock options
(“ISO”s) or nonstatutory stock options (“Nonquals”) or any such agreements
executed by the Employee and the Company subsequent to the Effective Date, the
Company agrees that Employee shall have six-months from the Employee’s
termination date in which to exercise all options that are vested as of the date
upon which Employee’s employment was terminated, subject to any trading window
requirements or other restrictions imposed under the Company’s insider trading
policy.  This subsection 5.5(a) hereby (i) amends and shall be deemed an
amendment to the exercise provisions of each and every existing agreement of
Employee’s governing the granting and exercising of options (both ISO and
Nonqual) and (ii) is deemed incorporated by reference into any agreement between
the Employee and the Company governing the granting and exercising of options
(both ISO and Nonqual) executed subsequent to the date hereof, as though such
provision were restated therein in their entirety.

 

5

--------------------------------------------------------------------------------


 

(b)                           Notwithstanding anything to the contrary contained
in the exercise provisions of any of Employee’s existing agreements governing
the granting and exercising of ISOs and Nonquals, if during the Employment
Period a Change of Control Event (as defined below) occurs, 100% of the unvested
portion of all options held by Employee as of the date of Change of Control
Event shall be deemed vested and Employee shall be entitled to exercise such
options during the time period described in subsection 5.5(a).  For purposes of
this section 5.5(b) a “Change of Control Event” shall be deemed to exist if
there occurs either:

(i)                                     a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Company’s assets in complete liquidation or
dissolution of the Company.

5.6           Gross Up for Tax Treatment.  The Company agrees that if

(A)                              because of the operation of any of the
provisions of this Agreement, the payments to be made to Employee and the
acceleration of option vesting hereunder are deemed “golden parachute payments”
under the Internal Revenue Code of 1984, as amended, and

(B)                                      Employee is obligated to pay an excise
tax associated with such golden parachute payments,

the Company shall reimburse the Employee in full for both (i) the amount of any
such excise tax owed upon such golden parachute payments and (ii) any excise or
ordinary income taxes owed in connection with the payment of the amount
described in the preceding clause (i) (such payments being referred to as the
“gross up amounts”).

5.7           Survival.  The provisions of Sections 6 and 7 shall survive the
termination of this Agreement.

6.             Non-Compete.

6.1           So long as the Company is not in breach of this Agreement, during
the Employment Period and for a period of one year after the termination or
expiration thereof, the Employee will not directly or indirectly as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, or in any other

 

6

--------------------------------------------------------------------------------


 

capacity whatsoever (other than as the holder of not more than 5% of the total
outstanding stock of a publicly held company), engage in the business of
providing global trade management services as performed by the Company on the
date of termination of Employee’s employment within a 40-mile radius of Dulles,
Virginia.

6.2           So long as the Company is not in breach of this Agreement, during
the Employment Period and for a period of one year following the termination or
expiration thereof, the Employee will not directly or indirectly:

(a)           as an individual proprietor, partner, stockholder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than 5% of the total
outstanding stock of a publicly held Company), engage in the business of
developing, producing, marketing or selling software or providing services of
the kind or type developed or being developed, produced, marketed or sold by the
Company or its affiliates while the Employee was employed by the Company; or

(b)           recruit, solicit or induce, or attempt to induce, any employee or
employees of the Company or its affiliates to terminate their employment with,
or otherwise cease their relationship with, the Company or its affiliates; or

(c)           solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company or its affiliates
which were contacted, solicited or served by the Employee while employed by the
Company.

6.3           The parties agree that the relevant public policy aspects of
covenants not to compete have been discussed, and that every effort has been
made to limit the restrictions placed upon the Employee to those that are
reasonable and necessary to protect the Company’s legitimate interests.

6.4           If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

6.5           The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and/or its affiliates and
are considered by the Employee to be reasonable for such purposes.  The Employee
agrees that any breach of this Section 6 will cause the Company and/or its
affiliates substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive
relief.  The Employee acknowledges that he has received compensation for

 

7

--------------------------------------------------------------------------------


 

the terms of this Section 6 pursuant to various stock option agreements and
other compensation.

 

7.             Proprietary Information and Developments.

 

                                7.1           Proprietary Information.

 

(a)           The Employee agrees that all information and know-how, regardless
of whether in writing, relating to the business, technical or financial affairs
of the Company and that is generally understood in the industry as being trade
secret, confidential and/or proprietary, that is designated as being
confidential or proprietary information of the Company, either verbally or in
writing, or that is designated as representing trade secrets of the Company,
either verbally or in writing (collectively, “Proprietary Information”), is and
shall be the exclusive property of the Company.  For purposes of this Agreement,
Property Information shall mean, by way of illustration and not limitation, all
information and know-how (regardless of whether patentable and regardless of
whether copyrightable) owned, posses or used by the Company, including, without
limitation, any invention, existing or future product, formula, method,
manufacturing techniques and procedures, composition, compound, project,
development, plan, vendor information, supplier information, customer
information, apparatus, equipment, trade secret, process, research, reports,
clinical data, financial data, technical data, test data, know-how, computer
program, software, software documentation, hardware design, technology,
marketing or business plan, forecast, unpublished financial statement, budget
license, patent applications, contracts, joint ventures, price, cost and
personnel data.

 

(b)           The Employee agrees not to and will not disclose any Proprietary
Information to others outside the Company or use the same for any unauthorized
purposes without written approval by an officer of the Company, from the
Effective Date, during or after his employment unless and until such Proprietary
Information (i) has become public knowledge through legal means without fault by
the Employee, or (ii) is already public knowledge prior to the signing of this
Agreement.

 

(c)           The Employee agrees that all files, letters, memoranda, reports,
records, data, schematics, sketches, drawings, laboratory notebooks, program
listings, computer programs, databases, products, test equipment, prototypes or
other written, photographic, magnetic or other tangible material containing or
embodying Proprietary Information, whether created by the Employee or others,
which shall come into his custody or possession (hereinafter collectively
referred to as the Company Records) shall be, shall continue to be and are the
exclusive property of the Company to be used by the Employee only in the
performance of his duties for the Company.  All such Company Records or copies
thereof and all

 

8

--------------------------------------------------------------------------------


 

other tangible property of the Company in the custody or possession of the
Employee shall be delivered to the Company, upon the earlier of (i) a request by
the Company or (ii) termination of this Agreement.  After such request,
termination or delivery, the Employee agrees not to and shall not retain any
such Company Records or copies thereof or any such other tangible property.

 

7.2           Developments.

 

(a)           The Employee agrees to make and will make full and prompt
disclosure to the Company of all inventions, know-how, improvements, product
ideas, new products, discoveries, methods, developments, software, and works of
authorship, whether or not patentable and whether or not copyrightable, and all
other intellectual property rights, including but not limited to patents,
copyrights, copyrightable works, trade secrets and trademarks, and all books,
schematics, magnetic files and written records related thereto which are or were
created, made, conceived, reduced to practice by or became owned by the Employee
or under his direction or jointly with others either (i) during his employment
whether or not during normal working hours or on the premises of the Company, or
(ii) prior to his employment by the Company if used by the Company during his
employment by the Company, in either event, to the extent relevant to the
Company’s business, including but not limited to, its techniques, developments,
projects or products (all of which, whether disclosed or not, are collectively
referred to in this Agreement as “Developments”).

 

(b)           The Employee agrees to assign and does hereby assign, convey and
transfer to the Company (or any person or entity designated by the Company) all
his rights, title and interest in and to all Developments; provided that the
Employee may use Developments described in (a)(ii) above in a manner that
complies with terms set forth in Section 6 (Non-Compete) and Section 7.1
(Proprietary Information) hereof.

 

(c)           The Employee agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the worldwide
procurement, maintenance and enforcement, including assistance or cooperation in
legal proceedings, of copyrights, patents and similar protections (both in the
United States and foreign countries) relating to Developments; and, if such
cooperation by the Employee is required after the Employee has ceased to be
employed by the Company, then the Company will reimburse the Employee for any
expenses reasonably incurred by Employee in connection with such cooperation. 
The Employee shall sign all papers, copyright applications, assignments,
declarations, powers of attorney, patent applications, and other related or
necessary documents, which the Company may deem necessary or desirable in order
to enforce and/or protect its rights and interests in any Developments or any
Proprietary Information.

 

9

--------------------------------------------------------------------------------


 

7.3           Other Agreements.  Employee hereby represents that he is not bound
by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.  Employee further represents that his performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company.

7.4           Company and Affiliates.  Where the term “Company” is used in this
Section 7 it will be deemed to include any affiliate of the Company, including
but not limited to Vastera, Inc.

8.             Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon delivery personally, by
facsimile or by overnight mail, or upon deposit in the United States Post
Office, by registered or certified mail, postage prepaid, addressed to the other
party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8.

9.             Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

10.           Entire Agreement.  This Agreement and the exhibits hereto
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

11.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

12.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Virginia.

13.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

14.           Trial by Jury.  The parties agree that they have waived their
right to a jury trial with respect to any controversy, claim, or dispute arising
out of or relating to this Agreement, or the breach thereof, or arising out of
or relating to the employment of the Employee, or the termination thereof,
including any claims under federal, state, or local law, and that any such

 

10

--------------------------------------------------------------------------------


 

controversy, claim, or dispute shall be heard and adjudicated in the state
courts of the Commonwealth of Virginia, in Fairfax County.

15.           Miscellaneous.

15.1         No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by the Company on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.

15.2         The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

15.3         In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

15.4         This Agreement is effective as of the date of execution of this
Agreement, will survive Employee’s employment with the Company, and does not in
any way restrict Employees right or the right of the Company to terminate
Employee’s employment.

15.5         Employee certifies and acknowledges that he has carefully read all
of the provisions of this Agreement and that she understands and will comply
fully and faithfully with its provisions.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year set forth above.

 

 

VASTERA, INC.

 

 

 

 

By:

 

 

Brian D. Henderson

 

Chief Counsel

 

 

 

 

By:

 

 

Maria Henry

 

Chief Financial Officer

 

 

 

 

EMPLOYEE

 

 

 

Timothy A. Davenport

 

12

--------------------------------------------------------------------------------